

Exhibit 10.101
 
AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”)
is made and entered into as of November 5, 2004, by and among MILLER INDUSTRIES,
INC., a Tennessee corporation (“Miller”), and MILLER INDUSTRIES TOWING EQUIPMENT
INC., a Delaware corporation and wholly owned subsidiary of Miller (“Miller
Towing”) (Miller and Miller Towing may be referred to herein individually as a
“Borrower” and together as the “Borrowers”), EACH OF THE GUARANTORS SIGNATORY
HERETO (the “Guarantors”), HARBOURSIDE INVESTMENTS, LLLP (“Harbourside”) as
successor Agent to Bank of America, N.A. and Contrarian Funds, LLC (in such
capacity, the “Agent”) for the Lenders under the Credit Agreement (as defined
below) and as a Lender.
 
W I T N E S S E T H:
 
WHEREAS, the Agent, the Lenders and the Borrowers have entered into that certain
Amended and Restated Credit Agreement dated as of July 23, 2001, as previously
amended and modified from time to time (the “Credit Agreement”); and
 
WHEREAS, the Borrowers have requested that the terms of the Credit Agreement be
amended in the manner set forth herein, and the Agent and the Lenders, subject
to the terms and conditions contained herein, have agreed to such amendments as
set forth below; and
 
WHEREAS, the Borrowers, the Agent, the Lenders and the Guarantors acknowledge
that the terms of this Agreement constitute an amendment and modification of,
and not a novation of, the Credit Agreement and the Notes;
 
NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:
 
1.    Definitions. Unless the context otherwise requires, all capitalized terms
used herein without definition shall have the definitions provided therefor in
the Credit Agreement.
 
2.    Amendments to Credit Agreement. Subject to the conditions hereof, the
Credit Agreement is hereby amended, effective as of the date hereof, as follows:
 
(a)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definition to read in its entirety as follows:
 
“Stated Termination Date” means January 1, 2006.
 
3.    Continuing Effect of Loan Documents.
 
(a)    Each Guarantor hereby (i) consents and agrees to the amendments to the
Credit Agreement set forth herein and (ii) confirms its joint and several
guarantee of payment of all the Guarantors’ Obligations pursuant to the
Guaranty.
 
(b)    Each of the Borrowers and Guarantors hereby acknowledge and agree that
each of the Security Instruments (i) remains in full force and effect and is
hereby reaffirmed, (ii) continues to secure all of the Obligations of the
Borrowers and the Guarantors’ Obligations pursuant to the Guaranty, as
applicable, and (iii) notwithstanding anything to the contrary in any Security
Instrument, shall remain in effect until the Facility Termination Date.
 
4.    Representations and Warranties. Each of the Borrowers hereby certifies
that after giving effect to this Agreement:
 


--------------------------------------------------------------------------------



(a)    The Borrowers and each Subsidiary have the power and authority to execute
and perform this Amendment Agreement and have taken all action required for the
lawful execution, delivery and performance thereof; and
 
(b)    No event has occurred and no condition exists which has not been waived
which, upon the consummation of the transaction contemplated hereby, will
constitute a Default or an Event of Default on the part of the Borrowers under
the Credit Agreement or any other Loan Document either immediately or with the
lapse of time or the giving of notice, or both.
 
5.    Conditions to Effectiveness. This Amendment shall not be effective until
the following condition shall have been satisfied:
 
(a)    this Agreement duly executed by the Borrowers, the Guarantors, the Agent
and the Lenders and Agent shall have received a counterpart thereof from each
party thereto.
 
Upon the satisfaction of the condition set forth in this Section 5, the
Amendment Agreement shall be effective as of the date hereof.
 
6.    Entire Agreement. This Agreement sets forth the entire understanding and
agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relative to
such subject matter. No promise, condition, representation or warranty, express
or implied, not herein set forth shall bind any party hereto, and not one of
them has relied on any such promise, condition, representation or warranty. Each
of the parties hereto acknowledges that, except as otherwise expressly stated
herein, no representations, warranties or commitments, express or implied, have
been made by any party to the other. None of the terms or conditions of this
Agreement may be changed, modified, waived or canceled orally or otherwise,
except as provided in the Credit Agreement.
 
7.    Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all of the other Loan
Documents are hereby confirmed and ratified in all respects and shall remain in
full force and effect according to their respective terms.
 
8.    Counterparts. This Amendment Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
signature page hereof by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.
 
          9.    Governing Law. This Agreement shall in all respects be governed
by, and construed in accordance with, the laws of the State of Georgia.
 
         10.   Enforceability. Should any one or more of the provisions of this
Amendment Agreement be determined to be illegal or unenforceable as to one or
more of the parties hereto, all other provisions nevertheless shall remain
effective and binding on the parties hereto.
 
         11.   No Novation. This Agreement is given as an amendment and
modification of, and not as a payment of, the Obligations of the Borrower under
the Credit Agreement and is not intended to constitute a novation of the Credit
Agreement. All of the indebtedness, liabilities and obligations owing by the
Borrowers under the Credit Agreement and the Guarantor’s obligations under the
Guaranties, as applicable, shall continue to be secured by the “Collateral” as
defined in the Credit Agreement and the Borrowers and the Guarantors acknowledge
and agree that the “Collateral” as defined in the Credit Agreement shall
continue to constitute “Collateral” hereunder and remains subject to a security
interest in favor of the Agent for the benefit of itself and the Lenders and to
secure such Obligations and Guarantors’ Obligations.
 


--------------------------------------------------------------------------------


 
12.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the Borrowers, the Lenders and the Agent and their
respective successors, assigns and legal representatives; provided, however,
that the Borrowers, without the prior consent of the Agent, may not assign any
rights, powers, duties or obligations hereunder.
 
[Remainder of page intentionally blank; next page is signature page]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to
Amended and Restated Credit Agreement to be duly executed by their duly
authorized officers, all as of the day and year first above written.
 

 
BORROWERS:
 
MILLER INDUSTRIES, INC.
 
By:  /s/ J. Vincent Mish
Name: J. Vincent Mish
Title: Chief Financial Officer
 
MILLER INDUSTRIES TOWING EQUIPMENT INC.
 
By: /s/ J. Vincent Mish
Name: J. Vincent Mish
Title: Chief Financial Officer
 
     
GUARANTORS:
 
APACO, INC.
B&B ASSOCIATED INDUSTRIES, INC.
CHEVRON, INC.
CENTURY HOLDINGS, INC.
CHAMPION CARRIER CORPORATION
COMPETITION WHEELIFT, INC.
GOLDEN WEST TOWING EQUIPMENT INC.
KING AUTOMOTIVE & INDUSTRIAL EQUIPMENT, INC.
MAEX, Inc. f/k/a MID AMERICA WRECKER & EQUIPMENT SALES, INC. OF
    COLORADO
MILLER FINANCIAL SERVICES GROUP, INC.
MILLER/GREENEVILLE, INC.
MILLER INDUSTRIES DISTRIBUTING, INC.
MILLER INDUSTRIES INTERNATIONAL, INC.
MILLER INDUSTRIES TOWING EQUIPMENT INC.\
PURPOSE, INC.
SONOMA CIRCUITS, INC.
SOUTHERN WRECKER CENTER, INC.
SOUTHERN WRECKER SALES, INC.
AETEX, INC. f/k/a A-EXCELLENCE TOWING CO.
ALL AMERICAN TOWING SERVICES, INC.
B-G TOWING, INC.
BEAR TRANSPORTATION, INC.
BTRCX, INC. f/k/a BERT’S TOWING RECOVERY CORPORATION
BBSX, INC. f/k/a BOB BOLIN SERVICES, INC.
BASIEX, INC. f/k/a BOB’S AUTO SERVICE, INC.
BTRX, INC.
BVSWS, INC. f/k/a BOB VINCENT AND SONS WRECKER SERVICE, INC.
CAL WEST TOWING, INC.
CBTX, INC. f/k/a CEDAR BLUFF 24 HOUR TOWING, INC.
CCASX, INC.
CEX, INC. f/k/a CHAD’S INC.


 

--------------------------------------------------------------------------------


 
 

 
CVDC, INC. f/k/a CLEVELAND VEHICLE DETENTION CENTER, INC.
D.A. HANELINE, INC.
DVREX, INC.
DOLLAR ENTERPRISES, INC.
DSX, INC. f/k/a DUGGER’S SERVICES, INC.
GMAR, INC. f/k/a GOOD MECHANIC AUTO CO. OF RICHFIELD, INC.
GATX, INC. f/k/a GREAT AMERICA TOWING, INC.
GREG’S TOWING, INC.
HTX, INC.
LTSX, INC. f/k/a LAZER TOW SERVICES, INC.
LASX, INC.
LWKR, INC.
MAEJO, INC.
MEL’S ACQUISITION CORP.
MGEX, INC.
MSTEX, INC.
MTSX, INC.
MURPHY’S TOWING, INC.
P.A.T., INC.
PEX, INC. f/k/a/ PIPES ENTERPRISES, INC.
RMA ACQUISITION CORP.
RRIC ACQUISITION CORP.
RSX, INC. f/k/a RECOVERY SERVICES, INC.
ROAD ONE, INC.
ROADONE EMPLOYEE SERVICES, INC.
ROAD ONE INSURANCE SERVICES, INC.
ROAD ONE SERVICE, INC.
ROAD ONE SPECIALIZED TRANSPORTATION, INC.
ROADONE TRANSPORTATION AND  LOGISTICS, INC.
R.M.W.S., INC.
SWSX, INC. f/k/a SUBURBAN WRECKER SERVICE, INC.
TEXAS TOWING CORPORATION
TPCTH, INC.
TREASURE COAST TOWING, INC.
TREASURE COAST TOWING OF MARTIN COUNTY, INC.
TSSC, INC. f/k/a TRUCK SALES & SALVAGE CO., INC.
TWSX, INC.
WSX, INC. f/k/a WES’S SERVICE INCORPORATED
WTX, INC. f/k/a WILTSE TOWING, INC.
WTC, INC.
WTEX, INC.
ZTRX, INC. f/k/a ZEHNER TOWING & RECOVERY, INC.
 
 
By: /s/ J. Vincent Mish
Chief Financial Officer
 



 


--------------------------------------------------------------------------------


 

 
AGENT AND LENDERS:
 
HARBOURSIDE INVESTMENTS, LLLP, as Agent and sole Lender
 
By: /s/ William G. Miller
Name: William G. Miller
Title: General Partner

